DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 1 October 2021 and the request for continued examination filed on 1 October 2021. 
Claims 1, 10, and 19 were amended. Claims 1-19 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

a database of background audio content.” The claims previously recite “a database of background audio content.” It would be unclear to one of ordinary skill in the art whether the second recitation of the database is the same database as previously recited or a different database. As such, the scope of the claim would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 10 and 19 are similarly rejected.
For the purposes of examination, the second reference to the “database of background content” will be interpreted as referring to the same database as previously recited. If this is applicant’s intended meaning, Examiner suggests the following amendments to resolve the issue:
	“generate an advertisement content that includes a combination of: a background track as provided by [a] the database of background audio content.”
 
Claim 1 recites “a voiceover track, selected from the database of voiceover audio content comprising the plurality of voiceover tracks, based at least partly on: the user profile, and a voiceover profile associated with the particular user indicative of a likelihood that the particular voice profile and voiceover track will be associated with a positive user response and the usage data indicative of the user responses to previously-stream content.” It would be unclear to one of ordinary skill in the art which limitation the indicated (underlined) clause relates to. It is unclear whether the indicated clause should be read as one of the elements which the voiceover track is selected “based at least partly on”. Or whether the indicated clause is another feature that the “voiceover profile associated with the particular user” is indicative of. Because one of ordinary skill in the art would not know which interpretation to use, the claim is ambiguous and indefinite. Claims 10 and 19 are similarly rejected. 
For the purposes of examination, the indicated clauses will be interpreted under the former interpretation. If this is applicant’s intended meaning, Examiner suggests the following amendments to resolve the issue:
	“a voiceover track, selected from the database of voiceover audio content comprising the plurality of voiceover tracks, based at least partly on: 
the user profile, [[and]]
, and 
the usage data indicative of the user responses to previously-stream content.”

Claim Interpretation Notes
	The claims recite a “dynamic advertisement.” This is not a term of art. The specification states “A dynamic advertisement can include a combination of background audio content (a background track), with voiceover audio content (a voiceover track), which is determined to be suitable in music style for playing within the current streaming session and/or to target the user's demographic data or information” [0010]. The broadest reasonable interpretation of the term, in view of the specification, is any advertisement that is targeted to either the user or the context the advertisement is playing in. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10, which is representative of claims 1 and 19, recites in part: a method for generation of advertisement content in real-time comprising: providing: a streaming service that provides a stream of media content; background audio content comprising a plurality of background tracks; voiceover audio content comprising a plurality of voiceover tracks associated with voice profiles including, for each voiceover script associated with an advertisement, a plurality of voiceover tracks incorporating the voiceover script; an advertisement generation service that selects and combines particular background tracks with particular voiceover tracks to create dynamic advertisements for insertion into a media content stream; receiving an advertising campaign that targets an audience of users within demographic segments; determining a plurality of voice profiles and voiceover tracks for the target audience indicated by the advertising campaign; collecting usage data indicative of user responses to streaming advertisement content; determining dynamic advertisements for use with the advertising campaign and targeted audience, each dynamic advertisement including a combination of a selected background track with a selected voiceover track, including while a stream of media content is playing at a particular user within the target audience, as a current media content stream: receiving an indication to generate advertisement content to be inserted into a current media content stream; determining, in response to receiving the indication: metadata associated with and descriptive of the media content being streamed within the current media content stream, and a user profile that provides user demographic data associated with the particular user; and generating an advertisement content that includes a combination of: a background track, based at least partly on the metadata associated with and descriptive of the media content being streamed within the current media content stream, combined with a voiceover track, selected based at least partly on: the user profile, and a voiceover profile associated with the particular user indicative of a likelihood that a particular voice profile and voiceover track will be associated with a positive user response and on the usage data indicative of the user responses to previously streamed advertisement content; and inserting the generated advertisement content into the current media content stream. These limitations set forth a concept of providing a content stream, generating an advertisement based on targeted voiceover audio and background audio, and providing the advertisement with the content stream. This concept plainly is an advertising or marketing activity, and as such the claims are determined to recite an abstract idea. 
	Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate a recited abstract idea into a practical application. The claims recite the additional element of a system comprising one or more computers, a media server, or a non-transitory storage medium including instructions. These additional elements are all describes at an extremely high level of generality and are interpreted as generic computing devices used to implement the abstract idea. Implementing an abstract idea with a generic computing device does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite the additional elements of databases including audio stored as media data files. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the  playing at a client device. This additional element does not reflect any improvement to technology, does not require the use of a particular machine, does not effect the transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving digital media distribution. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the computing device, the databases and media data files, and the media content playing at a client device, only generally link the abstract idea to a technological environment involving computerized digital media storage and distribution. As such, when considered as a combination the additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
	In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than an abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of databases including audio stored as media data files However, Syed et al. (US 2007/0050590 A1) demonstrates that such techniques were conventional long before the priority date of the claimed invention (“a typical media distribution system, such as a video-on-demand system or music download service, the files may be distributed to individual subscribers from a centralized file-server (centralized storage)” [0006]). As such, this additional element does not amount to significantly more. As previously noted, the claims recite the additional element of media content stream playing at a client device. However, Horlander (US 2012/0245723 A1) demonstrates that such techniques were 
Dependent claims 2-9 and 11-18 further narrow the abstract idea, but do not set forth any further additional elements. Despite the narrowing, the claims continue to describe concepts that are marketing or advertising activities. As such, the claims continue to recite an abstract idea. The previously identified additional elements fail to integrate the narrowed abstract idea into a practical application. As such, the claims continue to be directed to abstract ideas. The previously identified additional elements do not amount to significantly more than the narrowed abstract ideas. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gouyon et al. (US 2017/0140743 A1) in view of Addessi et al. (US 2010/0042411 A1) and Zhang et al. (US 2018/0121953 A1).

Regarding Claim 1, 10, and 19: Gouyon discloses a system for generation of advertisement content in real-time, for use with a digital media content environment and media content streams, comprising:
one or more computers, including a media server executing thereon that is configured to receive requests from client devices for media content, and to stream media content, including advertisement content, to the client devices in response to the requests (The content server 130 provides sponsored audio, which may be interspersed between, or incorporated into, non-sponsored audio content. … the content server 130 provides a stream of audio content (e.g., an audio playlist) including sponsored audio interspersed between songs. See at least [0023]. Also: The components of the content server 130 include a data store 131, a music selection server 133, an audio construction server 135, and a sponsored audio selection server 137. See at least [0029]. Also: The music selection server 133 provides music to a requesting client device 110. If the content server 130 provides streaming audio, for example, then the music selection server 133 selects audio content and streams the selected audio to the client device 110 over time. See at least [0031]), 
the media server comprising: 
a streaming service that provides a stream of media content data for communication to a request device or controlled device 
a database of background audio content comprising a plurality of background tracks stored as media data format files (In a second approach, the audio construction server 135 pre-generates background music using a particular song as a reference song. In response to determining that the client device 110 is playing 535 the particular song, the ad construction server 135 generates sponsored audio including the background music generated with the particular song as a reference song. This second approach uses fewer resources than the first approach because the background music may be re-used for multiple users and is generated before the request for the sponsored audio. However, because the number of potential song permutations is very large, the second approach may use only a small number of reference songs (e.g., one or two) to avoid using excessive memory for storage. See at least [0070]. Also: the audio construction server 135 may pre-generate background music to match an audio playlist or to match a user's preferences. In this case, the reference songs depend on the playlist seed 311 or user feedback 312 rather than recent music 313 reported 520 by the music selection server 133 or application 215. The audio construction server 135 may also generate 525 the sponsored audio including the background music before the client device 110 requests 510 content from the content server 130. See at least [0071]); 
a database of voiceover audio content comprising a plurality voiceover tracks stored as media data format files and associated with voice profiles (Sponsors 120 send the content server 130 sponsored audio information, which includes content for presentation as sponsored audio. The sponsored audio information may include an audio voiceover. See at least [0024]. The data store 131 stores music content, music metadata, ad content, and sponsored audio information. See at least [0030]. The content server 130 accesses 610 sponsored audio information received from a third-party sponsor. The sponsored audio information includes content of an audio voiceover, which may include a file containing the audio voiceover. See at least [0075]. Examiner’s note: A “voice profile” is interpreted as descriptive information associated with a voiceover. This is consistent with the specification at [0085]: “each voice profile within a set of available voice profiles 350, describes one or more attributes or sound qualities of a voice associated therewith.” Note that the term “associated” is extraordinarily broad, only requiring some connection or relationship between elements. So any voiceover track is necessarily associated with a voice profile, as a voiceover track necessarily and 
an advertisement generation service that selects and combines particular background tracks with particular voiceover tracks to create dynamic advertisements for insertion into a media content stream (The audio construction server 135 combines the background music with an audio voiceover (included in the sponsored audio information or generated from text in the sponsored audio) to generate the sponsored audio.  See at least [0033]. Also: The content server 130 generates 650 sponsored audio by combining the generated background music concurrently with an audio voiceover obtained from the sponsored audio information. See at least [0079]). 
a memory provided at the one or more computers, storing instructions (a computer-readable storage medium comprising instructions executable by the processor. See at least [0007]) that, when executed, cause the system to: 
receive an advertising campaign that targets an audience of users within demographic segments (A sponsor 120 refers an entity that requests presentation of sponsored audio as well as to the systems (e.g., computers) the entity uses to communicate with the content server 130. Sponsors 120 send the content server 130 sponsored audio information, which includes content for presentation as sponsored audio. The sponsored audio information may include an audio voiceover or sponsored text, which the content server 130 converts to an audio voiceover using a text-to-speech (TTS) algorithm. Besides content of the sponsored audio, the sponsored audio information may include sponsor preferences including targeting criteria (e.g., preferred demographics, locations, music preferences), campaign parameters (e.g., budget, bid price), audio settings, or a combination thereof. The audio settings may express constraints on background music to be paired with the audio voiceover, vocal parameters for a TTS algorithm (e.g., voice type, accent, gender, pitch, or pace), or both. See at least [0024]); 
determine a plurality of voice profiles and voiceover tracks for the target audience indicated by the campaign (From the multiple items of sponsored audio, the sponsored audio selection server 137 selects one item of sponsored audio for presentation to a user of a client 
collect usage data indicative of user responses to streamed advertisement content (The reporting module 250 transmits usage data to the content server 130. Usage data includes feedback received through the user interface 220. Feedback includes explicit feedback (from a feedback control in the user interface 220) and implicit feedback (e.g., skipping a song, pausing a song, sharing a song). The reporting module 250 may also query an operating system of the client device 110 to collect feedback information indicating whether a user is listening to presented content. See at least [0039]. Also: The reporting module 250 transmits feedback reports to the content server 130. Feedback reports identify the feedback action and the triggering audio content. For example, when a user terminates the application 215 during sponsored audio, the reporting module 250 reports the sponsored audio as the audio content triggering the negative user disengagement from the application. The content server 130 may select ads and music based at least in part on the feedback reports and other usage data See at least [0040]); 
determine dynamic advertisements for use with the advertising campaign and targeted audience, each dynamic advertisement including a combination of a selected background track with a selected voiceover track (The sponsored audio generator 350 combines the generated background music with the audio voiceover to generate the sponsored audio. See at least [0057]. Also: Also:  The sponsored audio selection server 137 selects 545 the sponsored audio based on the user's characteristics, music in the user's playlist, targeting criteria in the sponsored content information, or other criteria.  See at least [0072]), including
while a stream of media content from the server is playing at a client device associated with a particular user within the target audience ((The music selection server 133 selects music and sends 515 the selected music, which the client device 110 plays 535. See at least [0069]. Also: The sponsored audio selection server 137 selects 545 the sponsored audio based on the user's characteristics, music in the user's playlist, targeting criteria in the sponsored content information, or other criteria.  See at least [0072]), as a current media stream: 
receive an indication to generate advertisement content to be inserted into the current media content stream playing at the client device (the music selection server 133 reports 520 the sent music to the audio construction server 135. See at least [0069]. Also: In response to receiving the report describing the sent music, the audio construction server 135 generates 525 sponsored audio including background music generated based on the sent music. See at least [0070]); 
determine, in response to receiving the indication: metadata associated with and descriptive of the media content being streamed within the current media content stream (The content server 130 obtains 620 reference music features including musicological features describing musicological characteristics of reference songs, acoustic features describing quantitative characteristics of reference songs, or both. Example reference songs include … a song previously presented by the client device 110 in temporal proximity to the sponsored audio. See at least [0076]. Also: In response to determining that the client device 110 is playing 535 the particular song, the ad construction server 135 generates sponsored audio including the background music generated with the particular song as a reference song. See at least [0070] and Fig. 5), and a user profile that provides user demographic data associated with the particular user 
generate an advertisement content that includes a combination (The content server 130 generates 650 sponsored audio by combining the generated background music concurrently with an audio voiceover obtained from the sponsored audio information. See at least [0079]) of: a background track as provided by a database of background audio content, based at least partly on the metadata associated with and descriptive of the media content being streamed within the current media content stream (To generate sponsored audio, the content server 130 first identifies reference songs relevant to a context in which the sponsored audio will be presented. The content server 130 generates background music similar to these reference items by identifying music features of the reference songs and mapping the identified music features to music generation parameters. The music features include musicological features corresponding to descriptive characteristics of music as well as acoustic features that quantitatively characterize music. The content server 130 generates the background music using a procedural algorithm according the music generation parameters. See at least [0025]. Also: the reference songs are songs that have been presented to a user soon before the sponsored audio. See at least [0026]. Also: In a second approach, the audio construction server 135 pre-generates background music using a particular song as a reference song. In response to determining that the client device 110 is playing 535 the particular song, the ad construction server 135 generates sponsored audio including the background music generated with the particular song as a reference song. This second approach uses fewer resources than the first approach because the background music may be re-used for multiple users and is generated before the request for the sponsored audio. However, because the number of potential song permutations is very large, the second approach may use only a small number of reference songs (e.g., one or two) to avoid using excessive memory for storage. See at least [0070]), combined with a voiceover track selected from the database of voiceover audio content comprising the plurality of voiceover tracks (The content server 130 accesses 610 sponsored audio information received from a third-party sponsor. The sponsored audio information includes content of an audio voiceover, which may include a file containing the audio voiceover. See at least [0075]), based at least partly on: the user profile (The sponsored audio selection server 137 may select the sponsored audio based on a various factors, such as user characteristics. See at least [0034]) and the usage data indicative of the user responses to previously-streamed advertisement content (The reporting module 250 transmits usage data to the content server 130. Usage data includes feedback received through the user interface 220. Feedback includes explicit feedback (from a feedback control in the user interface 220) and implicit feedback (e.g., skipping a song, pausing a song, sharing a song). The reporting module 250 may also query an operating system of the client device 110 to collect feedback information indicating whether a user is listening to presented content. See at least [0039]. Also: The reporting module 250 transmits feedback reports to the content server 130. Feedback reports identify the feedback action and the triggering audio content. For example, when a user terminates the application 215 during sponsored audio, the reporting module 250 reports the sponsored audio as the audio content triggering the negative user disengagement from the application. The content server 130 may select ads and music based at least in part on the feedback reports and other usage data See at least [0040]); and
insert the generated advertisement content as combined into the current media content stream (The content server 130 provides 660 the sponsored audio to a client device 110 for presentation to a user. See at least [0080]).

Gouyon does not appear to disclose where the database includes for each voiceover script associated with an advertisement, a plurality of voiceover tracks incorporating the voiceover script.
However, Addessi discloses a database of voiceover content including, for each voiceover script associated with an advertisement, a plurality of voiceover tracks incorporating the voiceover script (In the embodiment described herein above, thousands of audio/video files may be generated automatically based on lists of VIN numbers. At a later time, users visiting a web page for a specific vehicle will be provided the corresponding audio/video file that was already generated based on its VIN number. In one embodiment multiple audio/video files are generated and stored for each VIN number, each using a different template which provided different rules or audio fragments for its generation. … multiple languages can be provided. A male version and a female version can also be provided. See at least [0117]. Also: Using multiple voices in separate voiceovers. For example, male records the entire template and female records the entire template. … A user visits a web page to view vehicle audio/video files and 
	Gouyon suggests a system which generates sponsored audio content by combining background audio selected based on a stream’s musical content with voiceover audio, upon which the claimed invention’s inclusion of multiple voiceovers associated with a voiceover script can be seen as an improvement. However, Addessi demonstrates that the prior art already knew of storing multiple voiceover tracks associated with different voices for a voiceover script. One of ordinary skill in the art could have easily applied the techniques of Addessi to the system of Gouyon in order to create a database of voiceovers with different voices that all communicate a common message, so that that database could be combined into advertising. One of ordinary skill in the art would have recognized that such an application of Addessi would have predictably resulted in an improved system which could target the voiceover content of advertisements to users according to demographics. As such, the application of Addessi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gouyon and the teachings of Addessi. 

	Additionally, Gouyon does not explicitly disclose a voiceover profile associated with the particular user indicative of a likelihood that a voice profile and voiceover track will be associated with a positive user response based on the user’s response to previously-streamed advertisement content.
Zhang teaches a content profile associated with the particular user indicative of a likelihood that a particular content item will be associated with a positive user response (the online system selects candidate components to include in the optimal content item based on a marginal effect each candidate component has on the probability that the subject user will perform an interaction with the optimal content item. … the difference between a pair of affinity scores indicates a marginal effect on the predicted click-through rate for the content item based on whether the content item includes one candidate component of the pair or the other candidate component of the pair. See at least [0010]. Also: Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205. See at least [0028]. Also: the user profile store 205 stores affinity scores of users of the online system 140 for candidate components. The affinity scores of users of the online system 140 (e.g., viewing users and 
Gouyon and Addessi suggests a system which generates sponsored audio content by combining background audio with demographic targeted voiceover audio, upon which the claimed invention’s selection of voiceover content according to a profile indicating a likelihood of a positive user response for a voiceover can be seen as an improvement. However, Zhang demonstrates that the prior art already knew of selecting content according to profiles which include information indicating whether a user is likely to positively interact with content based on the user’s history with content. One of ordinary skill in the art could have applied the content selection techniques of Zhang to the voiceover content of Gouyon and Addessi to select which voiceover content to combine with background audio. One of ordinary skill in the art would have recognized that such an application of Zhang would have predictably resulted in an improved system which would provide content to users that they are more likely to positively interact. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Gouyon and the teachings of Addessi and Zhang. 

Regarding Claim 2 and 11: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Zhang teaches wherein the instructions cause the system to select the first content and the second content based on a prediction data indicative of the likelihood that a particular combination of the first content and the second content will be associated with a positive user response (the component 

Regarding Claim 3 and 12: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Zhang teaches wherein the prediction data corresponds to one or more of a click-through rate or a number of completed listens of media content (A content item is optimal if it includes a particular candidate component or a particular combination of candidate components selected specifically for a subject user, such that the likelihood that the subject user will perform an interaction with the content item (e.g., click on the content item) when presented with the content item is maximized. Also: an affinity score that indicates the subject user's predicted click-through rate for a content item including the candidate component. See at least [0010]). The motivation to combine Gouyon, Addessi, and Zhang is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 4 and 13: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Gouyon discloses wherein the instructions cause the system to: select the background track to match one or both of: characteristics of the media content being streamed, as described by the metadata, and a taste profile associated with the particular user (To generate sponsored audio, the content server 130 first identifies reference songs relevant to a context in which the sponsored audio will be presented. The content server 130 generates background music similar to these reference items by 
	As previously noted, Zhang teaches selecting the particular content based on the content profile that is associated with the particular user and is indicative of the likelihood that the particular content will be associated with a positive user response (the online system selects candidate components to include in the optimal content item based on a marginal effect each candidate component has on the probability that the subject user will perform an interaction with the optimal content item. … the difference between a pair of affinity scores indicates a marginal effect on the predicted click-through rate for the content item based on whether the content item includes one candidate component of the pair or the other candidate component of the pair. See at least [0010]. Also: Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205. See at least [0028]. Also: the user profile store 205 stores affinity scores of users of the online system 140 for candidate components. The affinity scores of users of the online system 140 (e.g., viewing users and subject users) indicate the users' affinities for various candidate components and may be stored in association with user profiles associated with the users. See at least [0029]. Also: The affinity score of a viewing user for a candidate component may be computed based on historical performance information associated with training content items including the candidate component. For example, if one or more training content items including a candidate component are presented to a viewing user of the online system, an affinity score of the viewing user is computed for the candidate component based on a set of interactions by the viewing user with the training content items (e.g., none, click, share, etc.), such that the affinity score is proportional to the number or frequency of interactions. See at least [0015]. Also: Examples of candidate components that may be retrieved by the component selection module 235 include … audio. See at least [0045]). The motivation to combine Gouyon, Addessi, and Zhang is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5 and 14: Gouyon in view of Addessi and Zhang teaches the above limitations. As previously noted, Gouyon discloses wherein the particular voiceover track is selected from the database of voiceover audio content comprising the plurality of voiceover tracks (Sponsors 120 send the content server 130 sponsored audio information, which includes content for presentation as sponsored audio. The sponsored audio information may include an audio voiceover. See at least [0024]. The data store 131 stores music content, music metadata, ad content, and sponsored audio information. See at least [0030]. The content server 130 accesses 610 sponsored audio information received from a third-party sponsor. The sponsored audio information includes content of an audio voiceover, which may include a file containing the audio voiceover. See at least [0075]). Additionally, as previously noted, Addessi teaches each voiceover track within the collection of voiceover tracks being associated with a voice profile describing sound qualities of a voice performing the voiceover (In the embodiment described herein above, thousands of audio/video files may be generated automatically based on lists of VIN numbers. At a later time, users visiting a web page for a specific vehicle will be provided the corresponding audio/video file that was already generated based on its VIN number. In one embodiment multiple audio/video files are generated and stored for each VIN number, each using a different template which provided different rules or audio fragments for its generation, for example, to adapt to user demographics. Thus, multiple languages can be provided. A male version and a female version can also be provided. See at least [0117]. Also: Using multiple voices in separate voiceovers. For example, male records the entire template and female records the entire template. See at least [0143]) and where the voiceover track is selected based at least partly on the user profile (Using multiple voices in separate voiceovers. For example, male records the entire template and female records the entire template. A user visits a web page to view vehicle audio/video files and the web server applies a rule, that may be based on the customer demographics, to determine when the male version is used and when the female version is used. See at least [0143]).

Regarding Claim 6 and 15: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Zhang teaches wherein a usage data describes user interactions received in response to previously streamed advertisement content, and is associated with one or both of the particular user or a plurality of other users (Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205. See at least [0028]. Also: the user profile store 205 stores affinity scores of users of the online system 140 for candidate components. The affinity scores of users of the online system 140 (e.g., viewing users and subject users) indicate the users' affinities for various candidate components and may be stored in association with user profiles associated with the users. See at least [0029]. Also: The affinity score of a viewing user for a candidate component may be computed based on historical performance information associated with training content items including the candidate component. For example, if one or more training content items including a candidate component are presented to a viewing user of the online system, an affinity score of the viewing user is computed for the candidate component based on a set of interactions by the viewing user with the training content items (e.g., none, click, share, etc.), such that the affinity score is proportional to the number or frequency of interactions. See at least [0015]). The motivation to combine Gouyon, Addessi, and Zhang is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 7 and 16: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Zhang teaches wherein a usage data comprises a plurality of inputs, each input being associated with a positive signal or a negative signal, and wherein positive signals and negative signals are collected and weighted for a particular media content item, to determine a score for the particular media content item (Each user of the online system 140 is associated with a user profile, which is stored in the user profile store 205. See at least [0028]. Also: the user profile store 205 stores affinity scores of users of the online system 140 for candidate components. The affinity scores of users of the online system 140 (e.g., viewing users and subject users) indicate the users' affinities for various candidate components and may be stored in association with user profiles associated with the users. See at least [0029]. Also: The affinity score of a viewing user for a candidate component may be computed based on historical performance information associated with training content items including the candidate component. For example, if one or more training content items including a candidate component are presented to a viewing user of the online system, an affinity score of the viewing user is computed for the 

Regarding Claim 8 and 17: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Zhang teaches wherein the score is associated with a particular voice profile associated with the particular media content item (The affinity score of a viewing user for a candidate component may be computed based on historical performance information associated with training content items including the candidate component. For example, if one or more training content items including a candidate component are presented to a viewing user of the online system, an affinity score of the viewing user is computed for the candidate component based on a set of interactions by the viewing user with the training content items (e.g., none, click, share, etc.), such that the affinity score is proportional to the number or frequency of interactions. See at least [0015]). The motivation to combine Gouyon, Addessi, and Zhang is the same as explained under claim 1 above, and is incorporated herein). 

Regarding Claim 9 and 18: Gouyon in view of Addessi and Zhang teaches the above limitations. Additionally, Gouyon discloses wherein the user profile data associated with the particular user comprises an advertisement music vector indicating a background audio content that is most likely to be associated with a positive user response (user profile data (e.g., interests, demographics, content preferences, location). See at least [0021]. Also: the audio construction server 135 may pre-generate background music to match an audio playlist or to match a user's preferences. See at least [0071]. Also: the background music may be tailored to better fit with the music played before it as well as the musical preferences of the user. See at least [0026]. Also: To generate sponsored audio, the content server 130 first identifies reference songs relevant to a context in which the sponsored audio will be presented. The content server 130 generates background music similar to these reference items by identifying music features of the reference songs and mapping the identified music features to music generation parameters. The music features include musicological features corresponding to descriptive 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-19: The claims have been amended as shown above to recite additional elements that integrate the features therein into a practical application. 
Examiner’s Response: Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. As explained in the rejection above, the claims continue to be directed to an abstract idea without reciting significantly more. 

Applicant’s Argument Regarding 103 Rejections of claims 1-19: Neither Gouyon, Addessi nor Zhang, when considered alone or in combination, appears to disclose or render obvious the system operates to receive an advertising campaign that targets an audience of users within demographic segments; determine a plurality of voice profiles and voiceover tracks for the target audience indicated by the advertising campaign; collect usage data indicative of user responses to stream advertisement content; and determine dynamic advertisement including a combination of a selected background track with a selected voiceover track. 
Examiner’s Response: Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. The identified features appear to be disclosed by Gouyon as explained in the rejection above. 


Additional Considerations


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-11-18